PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/666,494
Filing Date: 29 Oct 2019
Appellant(s): MEDTRONIC CV LUXEMBOURG S.A.R.L.



__________________
Nicole R. Kramer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 36 and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., hereinafter “Lee” (U.S. Pub. No. 2003/0199974) in view of Hyde (U.S. Pub. No. 2006/0030885).

(2) Response to Argument
	Appellant argues on pages 4-5 of the brief that Lee does not individually disclose or suggest an annuloplasty member introduced into a heart valve using a catheter through minimally invasive vascular access.  On pages 6-7 of the brief, Appellant further argues that Hyde does not individually teach a percutaneous or minimally invasive approach where an annuloplasty member penetrates tissue of a valve annulus of a heart valve.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Lee is relied upon for disclosing the method step of implanting an annuloplasty member such that the annuloplasty member penetrates tissue of a valve annulus, and Hyde is relied upon for teaching introducing an annuloplasty member percutaneously in a minimally invasive vascular approach. 
	Next, Appellant argues on pages 7-9 of the brief that combining Lee and Hyde would not have occurred to one of ordinary skill in the art at the time of invention, since the method of Lee is configured for an endoscopic or open heart approach rather than a vascular approach.  Appellant asserts that implanting the annuloplasty member of Lee requires precise and intricate manipulation led by direct visualization of the valve annulus tissue, which are aspects not taught by Hyde in using a vascular approach.  However, the examiner maintains that modifying Lee such that the annuloplasty member penetrates tissue of a valve annulus after being introduced by minimally invasive vascular access would have been within the capabilities of one of ordinary skill in the art at the time of invention.  A skilled surgeon would have known to apply conventional manipulation and visualization techniques used in minimally invasive vascular approach procedures to properly implant the annuloplasty member.  
For instance, Hyde teaches in Figures 14A-14C and paragraph [0092] different ways of precisely manipulating a catheter 130 to reach a valve annulus of heart valve 120 through vascular access, which are facilitated via preformed, pre-curved, or deflectable configurations of the catheter.  Once positioned at the valve annulus, Hyde further teaches in paragraph [0060] that an implant 100 can be accurately positioned to penetrate tissue by deflecting a delivery shaft 300 and being guided by sensing endoscopy.  Furthermore, Hyde teaches visualization of the surgical field by using radiopaque markers or magnetic resonance imaging (MRI) to guide manipulation of a delivery shaft (see paragraph [0067]), which were well known imaging techniques in the art at the time of invention that would aid in positioning the implant to penetrate tissue of the valve annulus.  Therefore, modifying Lee to be introduced by a minimally invasive vascular approach would have been proper by employing known techniques in the art, as indicated by Hyde.
	Appellant argues on pages 9-10 of the brief that the actuator (arms 122) of Lee does not move the annuloplasty member (implant member 102) during positioning of the annuloplasty member, since the implant 102 is instead threaded through tissue by a surgeon.  However, the examiner submits that the arms 122, which form part of release mechanism 108 that holds and releases implant 102 (see Figures 2A-3D of Lee), move the implant 102 during the step of implanting the implant (see Figures 5B-5E of Lee).  Particularly with regard to Figure 5D, during implantation “the release mechanism [108] is fully withdrawn from the annulus and above the tissue surface” which “preloads the implant wire and plicates the annulus” (see paragraph [0060] of Lee).  Therefore, at Figure 5D the implant is moved to plicate (i.e. fold or tighten) the annulus to a degree, demonstrating movement of the implant member 102 towards an axially contracted memory shape caused by the arms 122 being withdrawn above the valve annulus tissue.  Claim 28 recites “the actuator moves the annuloplasty member during the step of implanting the annuloplasty member” without necessarily requiring forward movement or advancement of the implant.  Accordingly, the contraction and preloading of the implant can be considered as the claimed movement of the annuloplasty member.
Furthermore, Appellant argues on pages 10-12 of the brief that Lee does not disclose two separate steps of moving the annuloplasty member to contract tissue and separating from the annuloplasty member thereafter, since the arms 122 release and disconnect from implant member 102 in a single step.  As mentioned above, before fully releasing the implant 102, first the implant is moved by the arms 122 to contract tissue since “the release mechanism [108] is fully withdrawn from the annulus and above the tissue surface” which “preloads the implant wire and plicates the annulus” (see paragraph Figure 5D and [0060] of Lee).  After moving and preloading the implant to contract tissue, separating the arms 122 from the implant 102 is achieved by actuation of the release mechanism 108.  The surgeon withdraws sleeve 124 causing the arms 122 to open and separate from the enlarged portion 116 of the implant (see Figure 2D and Figure 5E and paragraphs [0051], [0060]).  Therefore, Lee discloses two separate steps of the actuator moving the annuloplasty member and separating the actuator from the annuloplasty member.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DIANE D YABUT/Primary Examiner, Art Unit 3771       
                                                                                                                                                                                                 
Conferees:
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
Randy Shay
/RANDY C SHAY/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.